Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 10/16/20 is acknowledged.  Claims 34-35 were added.  Claims 13-33 were withdrawn without traverse in the reply filed on 3/24/20.  Claims 1-12 and 34-35 are under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/27/20 and 11/19/20 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Reply
Claim Objections
In light of applicant’s claim amendments, the prior objection to claim 2 is withdrawn. 
Specification
The disclosure is objected to because of the following informalities: cam and cam mechanism in paragraphs [0107-0108] of applicant’s published application refer to the same reference numeral 102.  While applicant stated on p. 9 of the reply that an amended specification was filed to address the specification objection, the application does not appear to have the amended specification. 
Appropriate correction is required.
Drawings
The prior objection to the drawings are withdrawn except for the following below.  The following prior objection to the drawings is maintained because the claimed features cited below are essential for a proper understanding of the claimed invention.  For example, including the claimed features cited below in the drawings would clearly show the essential structural cooperative relationships between the features cited below and the other structural elements claimed in claims 1 and 12. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wind-up spring (claim 6); sample prep chamber (claim 7); angular slots (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejection of claims 1-12 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn except for the following below; and new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected because “the one or more cams and one or more rocker arms are independent structures” is unclear.  Because the general meaning of the term “independent” means not depending on another, it is unclear how these structural features are independent when the last paragraph of the claim recites that these structural features depend on each other to burst the pouches.  
The prior rejection of claim 2 is maintained because the claim language, "temporally and spatially controlled manner" in claim 2 is a relative term which renders the claim indefinite.  The terms in the claim language, "temporally and spatially controlled manner" are not defined by the claim, the specification does not provide a 
The prior rejection of claim 3 is maintained for lack of antecedent basis regarding the unclear scope of “the rocker arms” in line 3.  The Office recommends amending “the rocker arms” to “the one or more rocker arms”.
The prior rejection of claims 8 and 10 is maintained because the terms in the claim language, "temporally controlled manner" in claims 8 and 10 are relative terms which render the claim indefinite.  The terms in the claim language, "temporally controlled manner" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See reasons for maintaining rejection of claim 2 above.  In addition, the cited paragraphs do not appear to provide any examples of a time period for the heat sink and/or heater to intermittently cool and heat the amplification chamber.  
The prior rejection of claims 8 and 10 are rejected because it is unclear how the rotation speed structurally further defines the claimed device.  Furthermore, it is unclear what configuration of the cam lobes and rocker arms performs the bursting function.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language. 
The prior rejection of claims 9 and 10 are modified and maintained because “the one or more cam lobes” raises an antecedent basis issue.  Claims 1 and 7 recite a cam lobe and the cam lobe.  
Claim Interpretation
The Office asserts that terms and phrases like “configured,” “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured” and “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim 
Prior Art Rejections
In light of applicant’s claim amendments and IDS submitted on 8/27/20 and 11/19/20, the prior art rejections are withdrawn, and new rejections follow. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Pub. No. 2012/0167672, newly cited and cited in IDS) in view of Chard et al. (“Chard,” WO 2014/049371, previously cited and cited in IDS).
As to claim 1, Miller discloses a microfluidic device (e.g., cartridge reader, [0062] et seq.) comprising: one or more cams comprising a rotatable cam shaft (e.g., pivot shaft 110 or common camshaft 135) and a cam lobe (e.g., eccentric cams 125 or 130); one or more rocker arms (e.g., plungers) (as for the independent mechanical structures, see fig. 3A-3B, which show independent mechanical structures like applicant’s claimed independent cams and rocker arms; also see 112 rejection above); and a microfluidic cartridge (e.g., multi-fluidic cartridge) comprising one or more fluidic channels (e.g., conduit(s) in [0055] et seq.), one or more reaction chambers (e.g., chamber(s) and/or analysis conduit in [0044] et seq. are capable of being reaction chambers), and one or more burst pouches comprising fluid (e.g., fluidic pouches, [0013] et seq.); wherein the 
With regard to claim 1, while Miller discloses pouches that are ruptured, Miller does not specifically disclose that each of the pouches comprise a frangible membrane seal.  Chard discloses foil filled blisters that are burst by pins in storage chambers (see e.g., p. 26 et seq. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a frangible membrane seal, like Chard’s foil seal, to Miller’s pouches because foil seals are known in the art for being a durable and cost-efficient material in packaging fluids.
As to claim 2, see e.g., plurality of eccentric cams, plungers, and pouches, in [0073] et seq. in Miller.  Miller’s camshaft is capable of turning one full rotation, and causing plungers to place pressure on the pouches in e.g., [0073] et seq.  

With regard to claim 5, while Miller discloses a capillary stop along the one or conduits in e.g., [0014] et seq., Miller does not specifically disclose one or more valves.  Chard discloses a valve on p. 25 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a valve because it would be desirable to have a structural feature that is commonly known to efficiently direct the movement of fluid.  See claim interpretation for “configured” claim language.
As to claim 6, see e.g., [0075] et seq. of Miller.  See claim interpretation for “configured to” claim language.
As to claim 7, see e.g., any of Miller’s chambers, cavities, and/or conduits in [0047] et seq. for sample prep chamber comprising vehicle for DNA capture. 
As to claim 8, see Miller’s camshaft, eccentric cams, and plungers in e.g., [0074] et seq., which are capable of performing the intended use and/or functional claim language.  Also see 112 rejection above. 
As to claim 12, see claim 1 above.  In addition, while Miller discloses slots in e.g., [0076] et seq., Miller does not specifically disclose slots on the camshaft.  Chard discloses positions of first and second pivotable members of a cam shaft comprises a plurality of slots at angular positions.  See p. 38 et seq. of Chard.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Miller’s camshaft to have at least one slot because it would 
As to claims 34 and 35, see e.g., [0074] and [0077] et seq. of Miller, which discloses at least two rotatable camshafts comprises a plurality of cams, and a plurality of cams comprises a rotatable cam shaft. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Chard, as applied to claim 1 above, and further in view of Ririe et al. (Ririe,” US Pub. No. 2010/0056383, previously cited and cited in IDS).
	See Miller and Chard supra.
As to claims 9-11, while Miller discloses camshafts, eccentric cams, plungers, and thermal probes to heat the cartridge in e.g., [0074] et seq., which are capable of performing the intended use and/or functional claim language, Miller does not specifically disclose an amplification chamber, a heat sink, and a chamber capable of performing hybridization.  Ririe discloses first-stage PCR amplification zone in e.g., [0007] et seq., a heat sink in e.g., [0010] et seq., and a chamber capable of performing hybridization in e.g., [0056] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the additional chambers and heat sink because it would allow Miller’s device to perform other assays (see e.g., [0006] of Ririe).
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Alternatively, applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/19/20 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



1/28/2021